DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 06/26/2019.
Status of Claims
Claims 1-20 filed on 06/26/2019 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/26/2019 and on 12/02/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 13 recites the limitation “wherein spatially distributing the risk probability values comprises calculating field values at locations radially away” which renders the claim indefinite because the “locations radially away” does not specify away from what point or object? 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “calculating a risk probability value based on the cross-bore data for each asset of the plurality of assets using machine learning techniques; spatially distributing the risk probability values around each respective asset”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mathematical Concepts, mathematical relationships, mathematical formulas or equations, mathematical calculations. 
With respect to the use of machine learning techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer. Elements in the present claims do not solve a technical problem, but an administrative/business method, i.e. schedule inspection visits or assigning a user in taking business decisions. Since the mathematical algorithms or models used in the present application do not serve a technical purpose, but a business purpose, and their implementation does not go beyond generic technical implementation, the use of the artificial intelligence techniques, do not contribute to a technical character and they are to be part of the abstract idea.
As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 11 and 20 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 11 and 20 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-10 and 12-19 recite certain methods of organizing human activity because the claimed elements describe a process for calculating risk probability. As a result, claims 2-10 and 12-19 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “receiving at least one dataset comprising a plurality of assets and cross-bore data”, “using a processor”, and “producing a graphical output illustrating the risk probability for a specified geographical area based on the spatially distributed risk probability values”. When considered in view of the claim as a whole, the step of “receiving” does not integrate the abstract idea into a practical application because “receiving” is an insignificant extra solution activity to the judicial exception. Using a processor to calculate a risk probability and producing a graphical output illustrating the risk probability are generally linking the abstract idea to a specific technology environment. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 11 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 11 further recites a processor; and a memory storing computer program instructions, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 11 and 20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-10 and 12-19 include additional elements beyond those recited by independent claims 1, 11, and 20. Claims 6 and 16 include “producing the graphical output comprises generating a raster image”, Claims 7 and 17 include “producing contour lines of cumulative risk density using the raster image”, and Claims 10 and 19 include “graphical output is a heat map”. Those additional elements in the dependent claims are generally linking the abstract idea to a specific technology environment. As a result, claims 2-10 and 12-19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “receiving at least one dataset comprising a plurality of assets and cross-bore data”, “using a processor”, and “producing a graphical output illustrating the risk probability for a specified geographical area based on the spatially distributed risk probability values”. The step of “receiving” does not amount to significantly more than the abstract idea because “receiving” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll) and “using a processor”, and “producing a graphical output illustrating the risk probability for a specified geographical area based on the spatially distributed risk probability values”. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 11 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 11 further recites a processor; and a memory storing computer program instructions, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 11 and 20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-10 and 12-19 include additional elements beyond those recited by independent claims 1, 11, and 20. Claims 6 and 16 include “producing the graphical output comprises generating a raster image”, Claims 7 and 17 include “producing contour lines of cumulative risk density using the raster image”, and Claims 10 and 19 include “graphical output is a heat map”. Those additional elements in the dependent claims are used to apply the abstract idea. As a result, claims 2-10 and 12-19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623